IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-50753
                           Summary Calendar
                          __________________


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus


DAVID LEE QUINLAN,

                                       Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. A-91-CR-76 (3)
                        - - - - - - - - - -
                           April 2, 1996
Before HIGGINBOTHAM, DUHÉ, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     David Lee Quinlan appeals from the district court's order

denying his motion to reduce his prison term, filed pursuant to

18 U.S.C. § 3582(c)(2).    He argues that his “career offender”

sentence is now illegal under United States v. Bellazerius, 24
F.3d 698 (5th Cir.), cert. denied, 115 S. Ct. 375 (1994).     This

challenge is barred by a provision in his plea agreement by which

he waived his right to challenge his sentence in “any post-

conviction proceeding.”     See United States v. Wilkes, 20 F.3d
651, 653 (5th Cir. 1994).    Quinlan also argues, for the first



       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                          No. 95-50753
                               -2-


time on appeal, that the statute under which he was convicted, 21

U.S.C. § 846, is unconstitutional.   This argument is frivolous.

United States v. Owens, 996 F.2d 59, 61 (5th Cir. 1993).

     AFFIRMED.